Title: Rufus King to John Adams, 1 Feb. 1786
From: King, Rufus
To: Adams, John


          
            
              Dear Sir
            
            

              New York

              1. Feb. 1786
            
          

          Seven States only have been represented in congress since October,
            of consequence very few questions of national importance have been under the examination
            of this Assembly—the meetings of the Legislatures have probably detained many of the
            Delegates, but it is expected, that Ten States will, within a short period, be
            represented—there is some ground to expect that several of the Southern States will do
            what is right on the subject of the commercial powers of congress—I inclose a Report
            made by the Secretary, some weeks Since in pursuance of an order of congress for that
            purpose—It explains itself, and will give you true information upon several very
            important points.
          New York & Georgia are delinquent States relative to the
            Revenue system—their Legislatures are both in Session, and it is greatly to be desired
            that they should comply with the import plan, before they adjourn—Maryland will
            undoubtedly pass an act granting the import conformable to the Recommendation of
            congress of the 18th. of April 1783.
          their not having before passed such an Act, does not evidence any
            disinclination, because it is Known to have happened from a mistake—
          I shall do myself the Honor to write to you by a private hand, who
            leaves this City in a few weeks for Londo—the conveyance being secure I can then write
            with more freedom—Mr. Gerry is still here, although not in
            congress, he returns soon to Massachusetts with a most amicable Wife, whom he has
            married here—
          With perfect respect & esteem I have the honor to be my
            Dear Sir your / most obedient servant

          
            
              Rufus King
            
          
        